Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  

Claim 1 recites “any remaining one or more prefixed ODFM symbols in the repeating interval” should be “any remaining one or more prefixed OFDM symbols in the repeating interval”.

Claim 3 recites “an integer number of prefixed OFDM symbols transmitted in the second mode of operation” should be “the integer number of prefixed OFDM symbols transmitted in the second mode of operation”. Examiner believes it is the same “an integer number of prefixed OFDM symbols transmitted in the second mode of operation” as recited in claim 1. Clarification required.

Claims 2,4-5 are also objected to as being dependent upon an objected base claim.

Claim 6 recites “any remaining one or more prefixed ODFM symbols in the repeating interval” should be “any remaining one or more prefixed OFDM symbols in the repeating interval”.

Claim 8 recites “an integer number of prefixed OFDM symbols transmitted in the second mode of operation” should be “the integer number of prefixed OFDM symbols transmitted in the second mode of operation”. Examiner believes it is the same “an integer number of prefixed OFDM symbols transmitted in the second mode of operation” as recited in claim 6. Clarification required.

Claims 7,9-10 are also objected to as being dependent upon an objected base claim.

Claim 11 recites “any remaining one or more prefixed ODFM symbols in the repeating interval” should be “any remaining one or more prefixed OFDM symbols in the repeating interval”.
Claim 11 further recites “in a second mode of operation....: receive a sequence of prefixed OFDM symbols from a first radio node” should be “in a second mode of operation....: receive a sequence of prefixed OFDM symbols from the first radio node”.

Claim 13 recites “an integer number of prefixed OFDM symbols transmitted in the second mode of operation” should be “the integer number of prefixed OFDM symbols transmitted in the second mode of operation”. Examiner believes it is the same “an integer number of prefixed OFDM symbols transmitted in the second mode of operation” as recited in claim 11. Clarification required.

Claims 12,14-15 are also objected to as being dependent upon an objected base claim.

Claim 16 recites “any remaining one or more prefixed ODFM symbols in the repeating interval” should be “any remaining one or more prefixed OFDM symbols in the repeating interval”.
Claim 16 further recites “in a second mode of operation....: receive a sequence of prefixed OFDM symbols from a first radio node” should be “in a second mode of operation....: receive a sequence of prefixed OFDM symbols from the first radio node”.

Claim 18 recites “an integer number of prefixed OFDM symbols transmitted in the second mode of operation” should be “the integer number of prefixed OFDM symbols transmitted in the second mode of operation”. Examiner believes it is the same “an integer number of prefixed OFDM symbols transmitted in the second mode of operation” as recited in claim 16. Clarification required.

Claims 17,19-20 are also objected to as being dependent upon an objected base claim.
  Appropriate correction is required.

Allowable Subject Matter
Claims 1,3,6,8,11,13,16,18 would be allowable if rewritten or amended to overcome the objections, set forth in this Office action.
Claims 2,4,5,7,9,10,12,14,15,17,19,20 would be allowable if rewritten to overcome the objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Prior art reference Manolakos (et al. US 10,356,800) discloses scalable numerology with symbol boundary alignment for uniform and non-uniform symbol duration, where the base numerology has 30khz subcarrier spacing with 0.5 duration (first mode), the second numerology has 60khz subcarrier spacing with 0.5 duration (second mode). Manolakos further teaches the boundaries alignment of two or more of the prefixed OFDM symbols.

Reclaims 1-10
Prior art reference failed to teach or disclose method and first radio node configured for orthogonal frequency division multiplexing, OFDM, the first radio node comprising a receiver, a transmitter, a processor and a memory storing instructions executable by the processor for causing the transmitter in a first mode of operation with a first subcarrier spacing f1 =             
                
                    
                        2
                    
                    
                        -
                        q
                    
                
                 
            
        x15 kHz with             
                q
                ≥
                1
            
         integer: to transmit a sequence of prefixed OFOM symbols, or in a second mode of operation with a second subcarrier spacing f2 = 15 kHz: to transmit a sequence of prefixed OFDM symbols, wherein: in a repeating interval of 0.5 ms duration in the second mode of operation, an initial prefixed OFDM symbol has a longer prefix than any remaining one or more prefixed OFDM symbols in the repeating interval, and the remaining one or more prefixed OFDM symbols in the repeating interval have prefixes of the same length; the sequence of transmitted OFDM symbols is aligned with a predefined repeating radio frame, which is common to both the first and second modes of operation, or with an integer multiple of the predefined repeating radio frame; and a total duration of any prefixed OFDM symbol transmitted in the first mode of operation is equal to a total duration of an integer number of prefixed OFDM symbols consecutively transmitted in the second mode of operation.

Reclaims 11-20
Prior art reference failed to teach or disclose method and second radio node configured for orthogonal frequency division multiplexing, OFDM, the second radio node comprising a receiver, a transmitter, a processor and a memory storing instructions executable by the processor for causing the receiver 31C&B Ref. No.: 4015-11589 Client Ref. No.: P050353US05 in a first mode of operation with a first subcarrier spacing f1 =             
                
                    
                        2
                    
                    
                        -
                        q
                    
                
            
         x1 5 kHz with             
                q
                ≥
                1
                 
            
        integer: to receive a sequence of prefixed OFDM symbols from a first radio node, or in a second mode of operation with a second subcarrier spacing f2 = 15 kHz: to receive a sequence of prefixed OFDM symbols from a first radio node, wherein transmission of the received sequence of prefixed OFDM symbols is assumed to have been aligned with a predefined repeating radio frame, which is common to both the first and second modes of operation, or with an integer multiple of the predefined repeating radio frame, wherein, in a repeating interval of 0.5 ms duration in the second mode of operation, an initial prefixed OFDM symbol has a longer prefix than any remaining one or more prefixed OFDM symbols in the repeating interval, and the remaining one or more prefixed OFDM symbols in the repeating interval have prefixes of the same length, wherein a total duration of any prefixed OFDM symbol received in the first mode of operation is equal to a total duration of an integer number of prefixed OFDM symbols consecutively received in the second mode of operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631